                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

DANIEL ERIC COBBLE, GDC                    )
758572,                                    )
                                           )
              Petitioner,                  )
                                           )
       v.                                  ) CASE NO. 2:19-CV-570-WKW
                                           )          [WO]
COBB COUNTY DISTRICT                       )
ATTORNEY, et al.,                          )
                                           )
              Respondents.                 )

                                      ORDER

      The Magistrate Judge has entered a Recommendation that Petitioner Daniel

Eric Cobble’s 28 U.S.C. § 2241 motion be transferred to the United States District

Court for the Middle District of Georgia under 28 U.S.C. § 1406(a). (Doc. # 2.)

Plaintiff has filed objections. (Doc. # 3.) Based upon an independent and de novo

review of the Recommendation, see 28 U.S.C. § 636(b), the court finds that the

Recommendation is correct and adopts the findings and conclusions therein as its

own. Accordingly, it is ORDERED as follows:

      (1)    Plaintiff’s Objections (Doc. # 3) are OVERRULED;

      (2)    The Recommendation (Doc. # 2) is ADOPTED; and

      (3)    Petitioner’s 28 U.S.C. § 2241 motion is TRANSFERRED to the United

States District Court for the Middle District of Georgia.
DONE this 9th day of October, 2019.

                                          /s/ W. Keith Watkins
                                    UNITED STATES DISTRICT JUDGE




                                2
